           Case 5:17-cv-00003-J Document 262 Filed 09/09/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF OKLAHOMA

CRAIG PC SALES & SERVICES, LLC, et al., )
                                        )
           Plaintiffs,                  )
                                        )
v.                                      )                  Case No. CIV-17-3-J
                                        )
CDW GOVERNMENT, LLC, et al.,            )
                                        )
           Defendants.                  )

                                              ORDER

       Before the Court is Defendant CDW Government, LLC’s Motion for Summary Judgment

(Motion). [Doc. No. 232]. Plaintiffs have responded (Response) and Defendant has replied. [Doc.

Nos. 244, 259].

       It is undisputed that Plaintiffs received a cease-and-desist letter from Microsoft in 2009.

Motion at 8, ¶ 6; Response at 6, ¶¶ 2, 3, 6. The statute of limitations for tort claims is two years.

Okla. Stat. tit. 12, § 95(A)(3). The Court requests additional briefing on whether the two-year

statute of limitations began to run with Plaintiffs’ receipt of the 2009 letter.

       Additionally, the Court requests additional briefing on whether the two-year statute of

limitations began to run when Plaintiffs’ “clients were canceling and not renewing their contracts

with [Plaintiffs] because of the FBI investigations at the schools in 2009 and 2010.” Motion at 23;

see also Defendant’s Appendix to its Motion, Ex. 16 [Doc. No. 233-16] at 24:14-17 (“I believe,

after we decided, I called [Plaintiffs] and told him, ‘Because of this investigation, that we’re no

longer going to be doing business with you.’”).

       Finally, though Defendant moved for summary judgment based on a statute of limitations

argument only with respect to Plaintiffs’ intentional interference with contractual relations and/or

prospective economic advantage claim, Motion at 21-24, the Court is considering whether the
            Case 5:17-cv-00003-J Document 262 Filed 09/09/21 Page 2 of 2




statute of limitations argument is applicable to all tort claims against Defendant. Accordingly,

both sides shall submit supplemental briefing to the Court on these matters. See Fed. R. Civ. P.

56(f).

         Defendant shall submit its brief no later than September 23, 2021; Plaintiffs shall respond

within 14 days thereafter. Neither brief may exceed 15 pages.1

         IT IS SO ORDERED this 9th day of September, 2021.




1
 In the pleadings currently before the Court, some exhibit numbers are incorrectly referenced and
some exhibits are missing referenced pages. The Court cautions the parties to carefully proof their
briefs prior to filing.
                                                  2
